 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,           Case No. 18-cr-4785-AJB
11
                  Plaintiff,
12                                       JUDGMENT AND ORDER GRANTING
            v.                           MOTION DISMISSING INFORMATION
13
14   ARACELI S. LOMELI,
                                         [Dkt. No. 15]
15                Defendant.
16
17
18
     Upon motion of the United States, and good cause appearing, the Court GRANTS
19
     the motion [Dkt. No. 15], and DISMISSES the Information [Dkt. No. 12] without
20
     prejudice.
21
           IT IS SO ORDERED.
22
     Dated: December 13, 2018
23
24
25
26
27
28


30
